Title: To Thomas Jefferson from John Vaughan, 26 April 1806
From: Vaughan, John
To: Jefferson, Thomas


                        
                            
                        
                        Philad—April. 26th. 1806 Received of Thomas Jefferson President of the United States Eighteen Dollars in full of his Subn. to the daily Advertiser to the 1st. day of January last Inclusive. Receved by the hand of John Vaughan—for Zachariah Poulson
                        
                            Wm. W. Ward
                     
                        
                    
                     
                        
                           
                              Thomas Jefferson P. of US. 
                              
                           
                           
                              Dear Sir
                              
                              Philad: 26 April 1806 
                              
                           
                        
                     
                     Your letter of 15 April was this day presented & I consequence paid his accot. amt. & enclose Rect. 18
                     
                        
                           
                               
                              
                              
                           
                           
                              Folwell 2 Freeman Jr. 4 Philad Rep. 2 Daudet 3
                              
                              
                                 11
                              
                              
                           
                           
                              
                              29
                              
                           
                           
                              Remains in hand
                              
                                 1
                              
                              
                           
                           
                              amt Received
                              
                                 $ 30
                              
                              
                           
                        
                     
                     I remain with great respect Your friend & Servt.
                                          
                  
                            Jn. Vaughan
                            
                        
               